opinion on be-heabieg.
Reavis, J.
The single question which was argued before us at this time was the admission of the bank books introduced in evidence by the state, which were made in part from the checks of appellant, and without production of the checks and a showing of any demand upon appellant to produce the same. We shall not now review any other *94feature of the case, which was fully discussed iu the opinion upon the original hearing. Ante, p. 88 (49 Pac. 221).
There was competent testimony sufficient to justify the verdict of the jury without the introduction of the bank books, now the subject of discussion. But the question occurred on appellant’s petition for a re-hearing whether, considering that the evidence fully justified the verdict without the books referred to, the introduction of the books, if incompetent, might have injured appellant, and the court deemed further argument advisable. Perhaps the rule with reference to the notice to defendant to produce original papers upon a criminal trial on the ground that he has been sufficiently advised in the indictment and course of the trial was too broadly stated in the opinion of the court upon the original hearing; but we now think the books in question were properly admitted by the superior court in the nature of admissions of the defendant that he had knowledge of the credits for interest entered on the bank books in his favor on his personal account for city funds deposited in the bank; and further, defendant, having with the cashier of the bank examined his pass book as made up from the debit and credit slips showing deposits and checks against the same, and the balance of account being shown thereon, and the bank books in question having been made up from the same source, and showing the same balances, defendant, without a contrary showing on his part, which was not made, admitted the correctness of these books. Such admissions were entitled to go before the jury, and their weight would be a matter for the consideration of the jury. Debit and credit slips used by the bank may, by the admission of the defendant, become primary evidence of the items shown upon them. Defendant had the right to contradict anything in the nature of an admission made upon the books, but did not do so. We are unable, *95from the re-hearing, to arrive at any other conclusion than upon the original hearing, and the judgment of the superior court is affirmed.
Scott, C. J., and Dunbar., Anders and Gordon, JJ., concur.